52 F.3d 338
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Freddie Lee MOORE, Plaintiff-Appellant,v.Alex MARTINEZ, Andrew J. Simons, Scott B. Epstein, AristedesZavaras, Robert Furlong, Defendants-Appellees.
No. 94-1528.
United States Court of Appeals, Tenth Circuit.
April 3, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.*
ORDER AND JUDGMENT**
BALDOCK, Circuit Judge.


1
Plaintiff Freddie Lee Moore, appearing pro se, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  We exercise jurisdiction under 28 U.S.C. Sec. 1291 and affirm for substantially the same reasons as set forth in the district court's September 30, 1994 order.1


2
AFFIRMED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause therefore is ordered submitted without oral argument


**
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


1
 We grant Plaintiff's motion to proceed in forma pauperis